ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Government Services Corp.                   )      ASBCA No. 60392
                                            )
Under Contract No. SP0600-12-D-4552         )

APPEARANCE FOR THE APPELLANT:                      Gregory R. Rauch, Esq.
                                                    Magyar, Rauch & Associates PLLC
                                                    Moscow, ID

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Jared M. Miller, Esq.
                                                  Kathryn M. Kelley, Esq.
                                                   Trial Attorneys
                                                   DLA Energy
                                                   Fort Belvoir, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 October 20 I 7



                                                DAYID D' ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60392, Appeal of Government Services
Corp., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals